 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
FOURTH AMENDMENT TO FOURTH
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of April 15, 2011 (this "Amendment"), is by and among (a) NEXSTAR BROADCASTING,
INC. (the "Borrower"), a Delaware corporation, (b) NEXSTAR BROADCASTING GROUP,
INC. (the "Ultimate Parent"), a Delaware corporation, (c) NEXSTAR FINANCE
HOLDINGS, INC. ("Nexstar Finance Holdings"), a Delaware corporation, (d) certain
Lenders (as defined below) and (e) BANK OF AMERICA, N.A., as administrative
agent (the "Administrative Agent") for itself and the other Lenders party to
that certain Fourth Amended and Restated Credit Agreement, dated April 1, 2005,
as amended by that certain First Amendment to Credit Agreement, dated as of
October 18, 2005, that certain Second Amendment to Credit Agreement, dated as of
October 8, 2009 and that certain Third Amendment to Credit Agreement, dated as
of April 19, 2010 (as further amended, supplemented, and restated or otherwise
modified and in effect from time to time, the "Credit Agreement"), by and among
the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the lending
institutions party thereto (the "Lenders") and the Administrative
Agent.  Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.
 
WHEREAS, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
several Lenders party to this Amendment (which Lenders constitute the Majority
Lenders and the Majority Revolver Lenders as required under the Credit Agreement
to effect the amendment intended hereby) and the Administrative Agent have
agreed to modify certain terms and conditions of the Credit Agreement as
specifically set forth in this Amendment.
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
Majority Lenders, the Majority Revolver Lenders and the Administrative Agent
hereby agree as follows:
 
§1. Amendments to Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions thereto in proper alphabetical order:
 
"Fourth Amendment" means that certain Fourth Amendment to Fourth Amended and
Restated Credit Agreement, dated as of April 15, 2011, among Nexstar
Broadcasting, Inc., Nexstar Broadcasting Group, Inc., Nexstar Finance Holdings,
Inc., the Lenders party thereto and the Administrative Agent.
 
"Fourth Amendment Effective Date" means the date that all applicable conditions
of effectiveness set forth in Section 6 of the Fourth Amendment are satisfied.
 

 
 

--------------------------------------------------------------------------------

 



 
"Fourth Amendment Increase Amount" means the $50,000,000 increase to the
existing Term B Loans made by the Increasing Lenders at any time during the
Increase Term B Loan Availability Period.
 
"Increase Funding Effective Date" means the date that all applicable conditions
to funding of the Fourth Amendment Increase Amount set forth in Section 7 of the
Fourth Amendment are satisfied.
 
"Increase Term B Loan Availability Period" means the period from the Fourth
Amendment Effective Date to the earliest of (i) the date that falls 45 days
after the Fourth Amendment Effective Date, (ii) the Stated Term B Maturity Date.
 
"Increase Term B Loan Amount" means, as to any Increasing Lender, the aggregate
principal amount of the Fourth Amendment Increase Amount to be made by such
Increasing Lender to the Borrower hereunder, as agreed to in writing between
such Increasing Lender, the Borrower and the Administrative Agent.
 
"Increasing Lenders" means the Lenders making the Fourth Amendment Increase
Amount.
 
(b) The definition of "Term B Loan Amount" set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
 
"Term B Loan Amount" means, as to any Lender, the aggregate principal amount of
the Term B Loans to be made by such Lender to the Borrower hereunder, as set
forth under the heading "Term B Loan Amount" opposite such Lender's name on
Schedule 2.01, as may be (a) increased by all Incremental Term Loans made by
such Lender, (b) adjusted on and after the Increase Funding Effective Date to
reflect the increase in each Increasing Lender's Term B Loan Amount as a result
of adding the Fourth Amendment Increase Amount and (c) adjusted in connection
with any Assignment and Assumption.
 
(c) Section 2.01(a) of the Credit Agreement is hereby amended to read as
follows:
 
(a)           The Term B Loans.
 

 
 

--------------------------------------------------------------------------------

 

(i)           (A) Each Term B Lender severally agrees, subject to the terms and
conditions hereinafter set forth, to make a term loan to the Borrower on the
Effective Date (and not thereafter) in an aggregate principal amount not to
exceed the Term B Loan Amount of such Term B Lender and (B) each Increasing
Lender agrees, subject to the terms and conditions set forth in the clause (iii)
below, to make an additional term loan in an amount equal to such Increasing
Lender's Increase Term B Loan Amount to the Borrower at any time during the
Increase Term B Loan Availability Period (each such term loan made on the
Effective Date and on the Increase Funding Effective Date, a "Term B Loan");
provided however that after giving effect to any Term B Loan, the aggregate
principal amount of all outstanding Term B Loans shall not exceed the aggregate
Term B Loan Amounts for all of the Term B Lenders.  Within such limits, and
subject to the other terms and conditions of this Agreement, the Borrower may
borrow Term B Loans under this Section 2.01(a)(i); provided that amounts
borrowed as Term B Loans which are repaid or prepaid may not be reborrowed.
 
(ii)           Term B Loans may from time to time be (i) Eurodollar Loans or
(ii) Base Rate Loans or a combination thereof, as determined by the Borrower
pursuant to Section 2.02.
 
(d) The first sentence of Section 2.02(a) of the Credit Agreement is hereby
amended to read as follows:
 
Subject to the terms and conditions of this Agreement, the Borrower may borrow,
(x) under the Revolving Commitments on any Business Day during the Revolving
Commitment Period, (y) Term B Loan Amounts on the Effective Date and on any
Business Day during the Increase Term B Loan Availability Period as set forth
herein and (z) Incremental Term Loans on the Incremental Effective Date of the
relevant Incremental Loan Amendment therefor.
 

 
 

--------------------------------------------------------------------------------

 

(e) Section 2.07(a) of the Credit Agreement is hereby amended to read as
follows:
 
(a)           The Term B Loans.  The Borrower shall repay to the Term B Lenders
on the Stated Term B Maturity Date the aggregate principal amount of Term B
Loans outstanding on such date (together with all accrued and unpaid interest
thereon).  In addition, on the last day of each Fiscal Quarter (or, in the case
of the final principal installment to be repaid in Fiscal Year 2016, on the
Stated Term B Maturity Date), (i) commencing for the Fiscal Quarter beginning on
July 1, 2010 (with the first such payment being due and payable on September 30,
2010), the Borrower shall repay, and there shall become due and payable, a
quarterly principal installment on the Term B Loans in an amount equal to 0.25%
of the Aggregate Outstanding Term B Loan Balance determined as of July 1, 2010
and (ii) commencing for the Fiscal Quarter end occurring after the Increase
Funding Effective Date (with the first such payment being due and payable on
June 30, 2011), the Borrower shall repay, and there shall become due and
payable, a quarterly principal installment on the Fourth Amendment Increase
Amount in an amount equal to 0.25% of $50,000,000; provided that, in each case,
the final principal installment in the amount of the then unpaid principal
amount of all of the Term B Loans (including the Fourth Amendment Increase
Amount), together with all unpaid Obligations accrued in connection with such
Term B Loans, shall be due on the Stated Term B Maturity Date.
 
(f) Section 6.13 of the Credit Agreement is hereby amended to read as follows:
 
6.13          Use of Proceeds.  The Borrower shall use, or cause its
Subsidiaries to use, the proceeds of the Loans after the Third Amendment
Effective Date for Acquisitions and Capital Expenditures permitted to be made
hereunder, repurchase of Indebtedness as permitted hereunder, working capital
and other general corporate requirements of the Borrower and its
Subsidiaries.  The Borrower shall use, or cause its Subsidiaries to use, the
proceeds of the Fourth Amendment Increase Amount during the Increase Term B Loan
Availability Period for repurchase of the 11.375% Senior Discount Notes issued
by Nexstar Finance Holdings, Inc. pursuant to Section 7.16(c) and other general
corporate requirements of the Borrower and its Subsidiaries.
 

 
 

--------------------------------------------------------------------------------

 

(g) The opening paragraph of Section 7.05(i) of the Credit Agreement is hereby
amended to read as follows:
 
(i)           so long as (i) no Default exists before and after giving effect to
the incurrence thereof, (ii) such Permitted Refinancing Indebtedness is issued
by the Borrower for cash only, (iii) such Permitted Refinancing Indebtedness is
only issued to, and 100% of the Net Debt Proceeds of the issuance of such
Permitted Refinancing Indebtedness is used to (A) prepay the Loans and
Obligations at par in accordance with the terms of Section 2.06(e) and Section
7.16(a), (B) to refinance or redeem any of the Unsecured Notes or (C) refinance
or redeem any of the 2010 Senior Second Lien Secured Notes, and in each case the
principal amount of such Permitted Refinancing Indebtedness shall not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness
refinanced; (iv) such Indebtedness shall have a final maturity date not earlier
than 180 days after the Stated Term B Maturity Date, (v) no voluntary or
scheduled repayments, prepayments, redemptions, repurchases or other return of
principal, cancellation of principal or like transaction shall be required
(other than pursuant to customary change of control provisions or asset sale
offers similar to those in the 2010 Indenture Documentation) or made with
respect to the principal of such Indebtedness (including, without limitation,
any redemption, defeasance, setting aside of funds, or other provision for, or
assurance of, payment), and (vi) the Administrative Agent shall have received an
opinion of Kirkland & Ellis, LLP or other large commercial law firm reasonably
acceptable to the Administrative Agent, as counsel to the Nexstar Entities, in
form and substance acceptable to the Administrative Agent in its reasonable
discretion, regarding (A) the terms and conditions of such Indebtedness not
conflicting with the terms or conditions of  this Agreement, the other Loan
Documents, the Mission Loan Documents, the Unsecured Notes, any Senior Second
Lien Secured Notes, any Additional Unsecured Notes or any Additional
Subordinated Notes, and all other material contracts of the Credit Parties, and
the provisions thereof, (B) to the extent the Administrative Agent is a control
agent for such Indebtedness, (I) the granting of Liens and security interests on
the Collateral to secure such Indebtedness (if any) and (II) the enforceability
of the Security Documents, this Agreement, and any other Loan Document, (C) the
enforceability of any intercreditor agreement, subordination agreement,
subordination terms of such Indebtedness (if any) or any other agreement
constituting a Loan Document or provision of any such agreement, or amendments,
restatements, replacements or substitutions to any Loan Document entered into in
connection with such Indebtedness, and (D) such other matters as reasonably
requested by the Administrative Agent,
 
For the avoidance of doubt, clauses (x), (y), (z) and the last paragraph of
Section 7.05(i) remain unchanged.
 

 
 

--------------------------------------------------------------------------------

 

(h) Section 7.16(c) of the Credit Agreement is hereby amended to read as
follows:
 
(c)           (i) so long as (A) there exists no Default before or after giving
effect to such transaction, (B) Liquidity after giving effect to any such use is
not less than $10,000,000 on such date and (C) the Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer certifying as to
each of the foregoing (A) and (B) in detail reasonably acceptable to the
Administrative Agent and demonstrating pro forma compliance with all provisions
of Section 7.09 after giving effect to all such transactions, the Borrower may
extinguish all or any portion of the Unsecured Notes and 2010 Senior Second Lien
Secured Notes using (1) available Excess Cash Flow of the Borrower for each
Fiscal Quarter of the Borrower (and any Excess Cash Flow up to the amount of the
Special Purpose Revolver Borrowing Availability available to be borrowed in
accordance with subsection (a) of the definition thereof), (2) available Net
Debt Proceeds of any Permitted Refinancing Indebtedness incurred in accordance
with Section 7.05(i), so long as less than 90 days have passed since the Credit
Party's receipt of such Net Debt Proceeds (and any Net Debt Proceeds of any
Permitted Refinancing Indebtedness up to the amount of the Special Purpose
Revolver Borrowing Availability available to be borrowed in accordance with
subsection (b) of the definition thereof), (3) available Net Cash Proceeds of
any Disposition to the extent that such proceeds are not required to prepay the
Loans in accordance with the terms of Section 2.06(b) (and any Net Cash Proceeds
up to the amount of the Special Purpose Revolver Borrowing Availability
available to be borrowed in accordance with subsection (c) of the definition
thereof), (4) subject to Section 6.13, the proceeds of the Fourth Amendment
Increase Amount or (5) the proceeds of any Incremental Term Loans and (ii) the
Mission Borrower can make the prepayments and/or extinguish debt permitted by
Sections 7.15(b) of the terms of the Mission Credit Agreement,
 
§2. Amendment to Exhibit G to Credit Agreement.  Exhibit G to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit G.
 
§3. Amendment to Exhibit J to Credit Agreement.  Exhibit J to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit J.
 

 
 

--------------------------------------------------------------------------------

 

§4. Term B Loans.  Subject to the satisfaction of the conditions set forth in
Section 6 and Section 7 hereof and on the terms and conditions set forth in the
Credit Agreement, each Increasing Lender hereby agrees to make additional Term B
Loans (as such term is defined in the Credit Agreement) in the aggregate
principal amount equal to such Increasing Lender's Increase Term B Loan
Amount.  Notwithstanding anything in this Amendment to the contrary, this
Section shall become effective upon delivery of the requisite signature pages
and is not conditioned on the effectiveness of any other Section of this
Amendment (but the making of the additional Term B Loans is still subject to the
satisfaction of the conditions set forth in Section 6 and Section 7 of this
Amendment).  All defined terms used in this Section shall have the meaning
ascribed to such term in the Amendment, as if the Amendment had been effective
as of the date hereof.
 
§5. Undrawn Fee.  The Borrower shall pay to the Administrative Agent for the
ratable account of each Increasing Lender, an undrawn fee of 1.00% on
$50,000,000 (the "Undrawn Fee").  The Undrawn Fee shall accrue at all times
during the period from April 15, 2011 through the end of the Increase Term B
Loan Availability Period, and shall be due and payable on the earlier of (i) the
Increase Funding Effective Date, (ii) the expiration of the Increase Term B Loan
Availability Period, and (iii) the Stated Term B Maturity Date.  Notwithstanding
anything in this Amendment to the contrary, this Section shall become effective
upon delivery of the requisite signature pages and is not conditioned on the
effectiveness of any other Section of this Amendment.  All defined terms used in
this Section shall have the meaning ascribed to such term in the Amendment, as
if the Amendment had been effective as of the date hereof.
 
§6. Conditions to Effectiveness.  This Amendment shall (other than this Section
6 and Sections 4, 5 and 16 hereof, which shall be effective as to each signatory
hereto immediately upon the delivery of its signature page hereto) become
effective as of the date set forth above upon the satisfaction of the following
conditions:
 
(a) there shall exist no Default both immediately before and after giving effect
to this Amendment; and
 
(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, the Ultimate
Parent, Nexstar Finance Holdings, each Guarantor, the Majority Lenders and the
Majority Revolver Lenders; and
 
(c) the Administrative Agent and the Lenders shall have received a legal opinion
of counsel to the Credit Parties, which shall be in form, scope and substance
reasonably satisfactory to the Administrative Agent and include, without
limitation (i) opinions regarding the 2010 Intercreditor Agreement  and (ii) an
unqualified no conflicts opinion with respect to (A) the Credit Agreement, (B)
the Loan Documents, (C) the Mission Loan Documents, and (D) all public and other
indebtedness of each Nexstar Entity and each Mission Entity, including without
limitation, the Original 2010 Senior Second Lien Secured Notes and the Unsecured
Notes; and
 

 
 

--------------------------------------------------------------------------------

 

(d) the representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the date of this Amendment (except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (2) that any representation or warranty
that is qualified by "materiality" or "Material Adverse Effect" shall be true
and correct in all respects); and
 
(e) the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, a certificate of each Credit Party dated as of the
Fourth Amendment Effective Date signed by a Responsible Officer of such Credit
Party (x) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to this Amendment and the  increase in the Term B Loans
evidenced hereby (the “Term Loan Increase”), and (y) in the case of the
Borrower, certifying that, before and after giving effect to such Term Loan
Increase, (A) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Fourth Amendment Effective Date (except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (2) that any representation or warranty
that is qualified by "materiality" or "Material Adverse Effect" shall be true
and correct in all respects), and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.11 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement,
(B) the Borrower is in compliance with each of the financial covenants contained
in Section 7.09 of the Credit Agreement and set forth in a Pro Forma Compliance
Certificate delivered to the Administrative Agent, based on financial
projections of the Borrower and its Subsidiaries attached to such certificate
which have been prepared on a Pro Forma Basis giving effect to such Term Loan
Increase and any other Borrowing made under the Credit Agreement or Indebtedness
incurred on such date and the consummation of any related transaction and (C) no
Default shall have occurred and be continuing or be caused by the incurrence of
such Indebtedness; and
 
(f) the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated shall have received all invoiced fees and expenses due and owing in
connection with this Amendment set forth in the Fee Letter or herein; and
 
(g) the Administrative Agent shall have received such confirmations and
affirmations of any of the Loan Documents by the applicable Credit Parties, in
each case reasonably acceptable to the Administrative Agent and the Lenders; and
 
(h) the Borrower shall have paid all reasonable invoiced fees and expenses of
the Administrative Agent's counsel, Winstead PC.
 
§7. Conditions to Funding of Fourth Amendment Increase Amount.  The obligation
of each Increasing Lender to make an additional term loan in an amount equal to
such Increasing Lender's Increase Term B Loan Amount shall be subject to
satisfaction of the following conditions:
 

 
 

--------------------------------------------------------------------------------

 

(a) satisfaction of each of the conditions set forth in Section 6 of this Fourth
Amendment;
 
(b) satisfaction of each of the conditions set forth in Section 4.03 of the
Credit Agreement including the delivery of a Term B Loan Notice, appropriately
completed and attaching a certificate of a Responsible Officer required by
Section 4.03(e) of the Credit Agreement; and
 
(c) the Administrative Agent shall have received payment of the Undrawn Fee;
 
(d) the Administrative Agent shall have received evidence that (x) the Borrower
has made an irrevocable notice of optional redemption of the 11.375% Senior
Discount Notes issued by Nexstar Finance Holdings, Inc. and (y) the conditions
set forth in Section 7.16(c) of the Credit Agreement have been satisfied
(including the delivery of the certificate of Responsible Officer required by
Section 7.16(c)((C) of the Credit Agreement).
 
§8. Affirmation of Nexstar Entities.  Each of the Nexstar Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Mission Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Mission Credit Agreement and the Mission Loan Documents.
 
§9. Affirmation of Mission Entities.  Each of the Mission Entities hereby
affirms its Mission Obligations under the Mission Credit Agreement, each of the
other Mission Loan Documents to which each is a party, and each of the Loan
Documents to which each is a party, and each hereby affirms its absolute and
unconditional promise to pay to the Mission Lenders the Mission Loans and all
other amounts due (i) under the Credit Agreement (as amended hereby) and the
other Loan Documents and (ii) under the Mission Credit Agreement and the Mission
Loan Documents.
 
§10. Representations and Warranties.  Each of the Nexstar Entities represents
and warrants to the Administrative Agent and the Lenders as follows:
 
(a) Representations and Warranties.  Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made.  Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment), except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects and to the
extent that such representations and warranties relate specifically to a prior
date.
 

 
 

--------------------------------------------------------------------------------

 

(b) Enforceability.  The execution and delivery by the Nexstar Entities of this
Amendment, and the performance by the Nexstar Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Nexstar Entities
and have been duly authorized by all necessary corporate proceedings.  This
Amendment and the Credit Agreement, as amended, and each of the Loan Documents
(and amendments, restatements and substitutions therefore in connection with
this Amendment) hereby, constitute valid and legally binding obligations of each
of the Nexstar Entities, enforceable against it in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws relating to or affecting the enforcement of creditors' rights
generally or by equitable principles of general applicability.
 
(c) No Default.  No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance by the Nexstar Entities of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein.
 
(d) Disclosure.  None of the information provided to the Administrative Agent
and the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Nexstar Entities in the case of any document or information not furnished
by any such Nexstar Entity) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, none of the Nexstar Entities
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Nexstar Entities taken as a whole as to which the Lenders do not have
access.
 
(e) Intercreditor Agreement.  None of the amendments to the Credit Agreement set
forth herein (x) requires the consent of the majority of the Second Lien
Noteholders (as defined in the Intercreditor Agreement) or (y) has the effect of
increasing the aggregate outstanding principal amount of First Lien Nexstar
Obligations (as defined in the Intercreditor Agreement) and First Lien Mission
Obligations (as defined in the Intercreditor Agreement) constituting
Indebtedness by an amount that would, after giving effect to such incurrence,
result in a default under Section 4.09 of the Second Lien Notes Indenture (as
defined in the Intercreditor Agreement), as the Second Lien Notes Indenture
existed on the date of the Intercreditor Agreement.
 

 
 

--------------------------------------------------------------------------------

 

§11. No Other Amendments, etc.  Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Nexstar Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
 
§12. Release.  In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, each of the Nexstar Entities acknowledges and agrees
that:  (i) none of the Nexstar Entities, Credit Parties or any of their
Affiliates have any claim or cause of action against the Administrative Agent or
any Lender (or any of their respective directors, officers, employees or
agents); (ii) none of the Nexstar Entities, Credit Parties or any of their
Affiliates have any offset right, counterclaim, right of recoupment or any
defense of any kind against the Nexstar Entities', Credit Parties' or any of
their Affiliates' obligations, indebtedness or liabilities to the Administrative
Agent or any Lender; and (iii) each of the Administrative Agent and the Lenders
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Nexstar Entities, Credit Parties and any of their
Affiliates.  Each of the Nexstar Entities, Credit Parties and their Affiliates
wishes to eliminate any possibility that any past conditions, acts, omissions,
events, circumstances or matters would impair or otherwise adversely affect any
of the Administrative Agent's and the Lenders' rights, interests, contracts,
collateral security or remedies.  Therefore, each of the Nexstar Entities,
Credit Parties and each of their Affiliates unconditionally releases, waives and
forever discharges (A) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Administrative Agent or any Lender to the
Borrower, except the obligations to be performed by the Administrative Agent or
any Lender on or after the date hereof as expressly stated in this Amendment,
the Credit Agreement and the other Loan Documents, and (B) all claims, offsets,
causes of action, right of recoupment, suits or defenses of any kind whatsoever
(if any), whether arising at law or in equity, whether known or unknown, which
any Nexstar Entity, Credit Party or any of their Affiliates might otherwise have
against the Administrative Agent, any Lender or any of their respective
directors, officers, employees or agents (the Administrative Agent, the Lenders
and their respective directors, officers, employees and agents, are collectively
referred to herein as the "Lender Parties") in either case (A) or (B), on
account of any past or presently existing condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind.  Each of the Nexstar Entities, Credit
Parties and each of their Affiliates agree not to sue any of the Lender Parties
or in any way assist any other person or entity in suing any of the Lender
Parties with respect to any claim released herein.  This release provision may
be pleaded as a full and complete defense to, and may be used as the basis for
an injunction against, any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the release contained herein
 

 
 

--------------------------------------------------------------------------------

 

§13. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
 
§14. Interpretation.  This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties.  Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent's or any Lender's involvement in the preparation of such
documents.
 
§15. Loan Document.  This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).
 
§16. Governing Law.  This Amendment shall be governed by, an construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law.
 
§17. Miscellaneous.  The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.  The
Borrower agrees to pay to the Administrative Agent, on demand by the
Administrative Agent, all reasonable costs and expenses incurred or sustained by
the Administrative Agent in connection with the preparation of this Amendment,
including reasonable legal fees in accordance with Section 10.04 of the Credit
Agreement.  The parties hereto acknowledge and agree that this Amendment is
subject to the terms of the 2010 Intercreditor Agreement.
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.
 
The Borrower:
 

   NEXSTAR BROADCASTING, INC.  By:   /s/ Thomas E. Carter Name:   Thomas E.
Carter Title:   Executive Vice President, CFO    

 
 
The Parent Guarantors:
 

   NEXSTAR BROADCASTING GROUP, INC.  By:   /s/ Thomas E. Carter Name:   Thomas
E. Carter Title:   Executive Vice President, CFO    

 



   NEXSTAR FINANCE HOLDINGS, INC.  By:   /s/ Thomas E. Carter Name:   Thomas E.
Carter Title:   Executive Vice President, CFO    

 
Acknowledged and Agreed
as to Section 9 of this Amendment
 
 

   MISSION BROADCASTING, INC.  By:   /s/ Dennis P. Thatcher Name:   Dennis P.
Thatcher Title:   Executive Vice President, COO    

 
[Signature Page to Fourth Amendment to
Fourth Amended and Restated Credit Agreement]




 
 

--------------------------------------------------------------------------------

 
The Administrative Agent:
 

 
 BANK OF AMERICA, N.A.,
 as Administrative Agent
 By:   /s/  Antonikia Thomas Name:   Antonikia Thomas Title:   Assistant Vice
President    

 
The Lenders:
 

 
 BANK OF AMERICA, N.A.,
 as a Lender and as a Mission Lender
 By:   /s/  Michael Makaitis Name:   Michael Makaitis Title:   Vice President  
 


 
[Signature Page to Fourth Amendment to
Fourth Amended and Restated Credit Agreement]






 
 

--------------------------------------------------------------------------------

 
RATIFICATION OF GUARANTORS
 
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Nexstar Entities execution thereof; (b) joins the
foregoing Amendment for the purpose of consenting to and being bound by the
provisions thereof, (c) ratifies and confirms all of their respective
obligations and liabilities under the Loan Documents to which any of them is a
party and ratifies and confirms that such obligations and liabilities extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Credit Agreement;
(d) acknowledges and confirms that the liens and security interests granted by
such Guarantor pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Liens) that secure all of the Obligations on and after the date hereof;
(e) acknowledges and agrees that such Guarantor does not have any claim or cause
of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees or agents); (f) acknowledges, affirms
and agrees that such Guarantor does not have any defense, claim, cause of
action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent or any Lender and (g) acknowledges, affirms and agrees with
each term of the Amendment, including, without limitation, the Section entitled
"Release".
 
The Guarantors:



   MISSION BROADCASTING, INC.  By:   /s/ Dennis P. Thatcher  Name:   Dennis P.
Thatcher  Title:   Executive Vice President, COO    

 
 

 
 NEXSTAR BROADCASTING GROUP, INC.
 NEXSTAR FINANCE HOLDINGS, INC.
 By:   /s/ Thomas E. Carter  Name:   Thomas E. Carter  Title:   Executive Vice
President, CFO    

 

[Signature Page to Fourth Amendment to
Fourth Amended and Restated Credit Agreement]






 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF REVOLVING LOAN NOTICE
 


 
Date:  ___________, _____
 
Bank of America, N.A.,
as Administrative Agent
Corporate Loan Services
901 Main Street, ___th Floor
Dallas, Texas 75202-3748
Attention:                                           
Telecopier:
 
 
Re:
Fourth Amended and Restated Credit Agreement, dated as of April 1, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Nexstar Broadcasting, Inc. (the "Borrower"), Nexstar
Broadcasting Group, Inc. (the "Ultimate Parent"), certain Subsidiaries of the
Ultimate Parent from time to time parties thereto, the several financial
institutions from time to time parties thereto (the "Lenders") and Bank of
America, N.A., as Administrative Agent for the Lenders (in such capacity and
together with its successors and assigns in such capacity, the "Administrative
Agent").  Unless otherwise defined herein, terms used herein shall have the
meanings ascribed to them in the Credit Agreement.

 
Ladies and Gentlemen:


The undersigned hereby requests (select one):
 
o  A Borrowing of Revolving
Loans                                                               o  A
conversion or continuation Revolving of Loans
 
1.           On                                                               (a
Business Day).
 
2.           In the amount of
$                                                               .
 
3.           Comprised
of                                                                        .
 
[Class and Type (i.e. Eurodollar Loan or Base Rate Loan) of Revolving Loan
requested]
 
4.           For Eurodollar Rate Loans:  with an Interest Period
of                                                                                               months.
 


 

 
 

--------------------------------------------------------------------------------

 

The Borrower hereby certifies that the following statements will be true on the
date of the proposed Borrowing, conversion or continuation before and after
giving effect thereto and to the application of the proceeds therefrom:
 
(a)           the representations and warranties of the Credit Parties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects as though made on and as of such date (except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (2) that any representation or warranty that is qualified
by "materiality" or "Material Adverse Effect" shall be true and correct in all
respects);
 
(b)           no Default exists or shall result from such proposed Borrowing,
conversion or continuation;
 
(c)           since the Effective Date, no events have occurred which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
 
(d)             attached is a certificate demonstrating pro-forma compliance
with both the Consolidated Total Leverage Ratio and Consolidated First Lien
Indebtedness Ratio on such date of borrowing after giving effect to all proposed
borrowings and use of proceeds on such date (calculated using Consolidated Total
Debt and Consolidated First Lien Indebtedness and other outstanding Indebtedness
determined on such date of borrowing or extension of credit after giving effect
to all Loans, Borrowings, L/C Credit Extensions and other borrowings and
extensions of credit made and proposed to be made on such date and the use of
proceeds thereof to Consolidated Operating Cash Flow as of the most recently
completed Fiscal Quarter for which a Compliance Certificate has been delivered);
 
(e)           the conditions set forth in Sections 4.03(b), (c) and (d) of the
Credit Agreement are satisfied; and
 
(e)           Schedule 1 attached hereto sets forth all material indebtedness
outside the ordinary course of business not reflected on the financial
statements referred to in Section 5.11(b) and all other liabilities (including
liabilities for taxes and material commitments) outside the ordinary course of
business not reflected on the financial statements referred to in Section
5.11(b) in excess of $1,000,000, of the Nexstar Entities.
 
NEXSTAR BROADCASTING, INC.
 
By:                           
 
Title:                    
 

 
 

--------------------------------------------------------------------------------

 

Pro Forma Compliance Certificate
 


 
Schedule No. 1
To Compliance Certificate
 
(This Schedule is as of ______________)
         
Consolidated Total Leverage Ratio (Section 7.09(a))
         
1.
Consolidated Total Debt:
                 
A.Indebtedness of the Ultimate Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as set forth below:
             
(i)All indebtedness for borrowed money
$
_________
         
(ii)All obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than (a) trade payables entered into in the
ordinary course of business pursuant to ordinary terms and (b) ordinary course
purchase price adjustments)
 
$
 
_________
         
(iii)All reimbursement or payment obligations with respect to letters of credit
or non-contingent reimbursement or payment obligations with respect to bankers
acceptances, surety bonds and similar documents
 
$
 
_________
         
(iv)All obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses
 
$
 
_________
         
(v)All indebtedness created or arising under any conditional sale or other title
retention agreement or sales of accounts receivable, in any such case with
respect to property acquired by such Person and/or any of its Subsidiaries (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property)
 
 
$
 
 
_________
         
(vi)All Capital Lease Obligations
$
_________
         
(vii)All net obligations with respect to Interest Rate Protection Agreements
$
_________
         
(viii)Disqualified Stock
$
_________
         
(ix)All indebtedness referred to in items (i) through (viii) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness (in which event
the amount thereof shall not be deemed to exceed the fair value of such
property)
 
 
 
$
 
 
 
_________
         
(x)All Guaranty Obligations in respect of obligations of the kinds referred to
in items (i) through (ix) above
$
_________
         
Consolidated Total Debt determined on such date of borrowing or extension of
credit after giving effect to all Loans, Borrowings, L/C Credit Extensions and
other borrowings and extensions of credit made and proposed to be made on such
date and the use of proceeds thereof  (Add Items (i) through (x))
 
 
$
 
 
_________
       
2.
Consolidated Operating Cash Flow as of the most recently completed Fiscal
Quarter for which a Compliance Certificate has been delivered:
$
_________
       
3.
Consolidated Total Leverage Ratio (Ratio of Item 1 to Item 2)
______:1.00
       
4.
Maximum Consolidated Total Leverage Ratio permitted by Section 7.09(a) of the
Credit Agreement during the period
______:1.00
         
Compliance:  yes ______ no ______
           




 
 

--------------------------------------------------------------------------------

 



Schedule No. 2
To Compliance Certificate
 
(This Schedule is as of ______________)
         
Consolidated First Lien Indebtedness Ratio (Section 7.09(b))
         
1.
Consolidated First Lien Indebtedness:
     
A.Indebtedness that is secured by a Lien on any assets of the Ultimate Parent
and/or all or any its Subsidiaries, and (without duplication) all Indebtedness
on such date that is secured by a Lien on any assets of any of the Mission
Entities:
 
$
 
_________
           
B.Exclusions
             
(i)    Liens expressly ranking junior in priority to any other Lien and subject
to the 2010 Intercreditor Agreement or any other Intercreditor Agreement:
 
$
 
_________
 
(ii)  Up to $2,500,000 of purchase money secured Indebtedness
$
_________
 
Exclusions (Sum of Items (i) and (ii))
             
Consolidated First Lien Indebtedness determined on such date of borrowing or
extension of credit after giving effect to all Loans, Borrowings, L/C Credit
Extensions and other borrowings and extensions of credit made and proposed to be
made on such date and the use of proceeds thereof (excess of Item A over Item B)
 
 
$
 
 
_________
       
2.
Consolidated Operating Cash Flow (determined in accordance with Item 2 of
Schedule No. 1):
$
_________
       
3.
Consolidated First Lien Indebtedness Ratio (Ratio of Item 1 to Item 2)
_____:1.00
       
4.
Maximum Consolidated First Lien Indebtedness Ratio permitted by Section 7.09(b)
of the Credit Agreement during the period
2.50 :1.00
         
Compliance:  yes ______no _______
           




 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
FORM OF TERM B LOAN NOTICE
 


 
Date:  ___________, _____
 
 
Bank of America, N.A.,
    as Administrative Agent
    Corporate Loan Services
    901 Main Street, ___th Floor
    Dallas, Texas 75202-3748



   Attention:



    Telecopier:
 
Re:  Fourth Amended and Restated Credit Agreement, dated as of April 1, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Nexstar Broadcasting, Inc. (the "Borrower"), Nexstar
Broadcasting Group, Inc. (the "Ultimate Parent"), certain Subsidiaries of the
Ultimate Parent from time to time parties thereto, the several financial
institutions from time to time parties thereto (the "Lenders") and Bank of
America, N.A., as Administrative Agent for the Lenders (in such capacity and
together with its successors and assigns in such capacity, the "Administrative
Agent").
 
Ladies and Gentlemen:


The undersigned hereby requests (select one):
 
o  A Borrowing of Term B
Loans                                                     o  A conversion or
continuation of Term B Loans
 
1.           On                                                               (a
Business Day).
 
2.           In the amount of
$                                                               .
 
3.           Comprised
of                                                                          .
 
[Class and Type (ie. Eurodollar Loan or Base Rate Loan) of Term B Loan
requested]
 
4.           For Eurodollar Rate Loans:  with an Interest Period
of                                         months.
 


 

 
 

--------------------------------------------------------------------------------

 

The Borrower hereby certifies that the following statements will be true on the
date of the proposed Borrowing, conversion or continuation before and after
giving effect thereto and to the application of the proceeds therefrom:
 
(a)           the representations and warranties of the Credit Parties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects as though made on and as of such date (except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (2) that any representation or warranty that is qualified
by "materiality" or "Material Adverse Effect" shall be true and correct in all
respects);
 
(b)           no Default exists or shall result from such proposed Borrowing,
conversion or continuation;
 
(c)           since the Effective Date, no events have occurred which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
 
(d)             attached is a certificate demonstrating pro-forma compliance
with both the Consolidated Total Leverage Ratio and Consolidated First Lien
Indebtedness Ratio on such date of borrowing after giving effect to all proposed
borrowings and use of proceeds on such date (calculated using Consolidated Total
Debt and Consolidated First Lien Indebtedness and other outstanding Indebtedness
determined on such date of borrowing or extension of credit after giving effect
to all Loans, Borrowings, L/C Credit Extensions and other borrowings and
extensions of credit made and proposed to be made on such date and the use of
proceeds thereof to Consolidated Operating Cash Flow as of the most recently
completed Fiscal Quarter for which a Compliance Certificate has been delivered);
 
(e)           the conditions set forth in Sections 4.03(b), (c) and (d) of the
Credit Agreement are satisfied; and
 
(e)           Schedule 1 attached hereto sets forth all material indebtedness
outside the ordinary course of business not reflected on the financial
statements referred to in Section 5.11(b) and all other liabilities (including
liabilities for taxes and material commitments) outside the ordinary course of
business not reflected on the financial statements referred to in Section
5.11(b) in excess of $1,000,000, of the Nexstar Entities.
 
NEXSTAR BROADCASTING, INC.
 
By:                           
 
Title:                    

 
 

--------------------------------------------------------------------------------

 

Pro Forma Compliance Certificate
 


 
Schedule No. 1
To Compliance Certificate
 
(This Schedule is as of ______________)
         
Consolidated Total Leverage Ratio (Section 7.09(a))
         
1.
Consolidated Total Debt:
                 
A.Indebtedness of the Ultimate Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as set forth below:
             
(i)All indebtedness for borrowed money
$
_________
         
(ii)All obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than (a) trade payables entered into in the
ordinary course of business pursuant to ordinary terms and (b) ordinary course
purchase price adjustments)
 
$
 
_________
         
(iii)All reimbursement or payment obligations with respect to letters of credit
or non-contingent reimbursement or payment obligations with respect to bankers
acceptances, surety bonds and similar documents
 
$
 
_________
         
(iv)All obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses
 
$
 
_________
         
(v)All indebtedness created or arising under any conditional sale or other title
retention agreement or sales of accounts receivable, in any such case with
respect to property acquired by such Person and/or any of its Subsidiaries (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property)
 
 
$
 
 
_________
         
(vi)All Capital Lease Obligations
$
_________
         
(vii)All net obligations with respect to Interest Rate Protection Agreements
$
_________
         
(viii)Disqualified Stock
$
_________
         
(ix)All indebtedness referred to in items (i) through (viii) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness (in which event
the amount thereof shall not be deemed to exceed the fair value of such
property)
 
 
 
$
 
 
 
_________
         
(x)All Guaranty Obligations in respect of obligations of the kinds referred to
in items (i) through (ix) above
$
_________
         
Consolidated Total Debt determined on such date of borrowing or extension of
credit after giving effect to all Loans, Borrowings, L/C Credit Extensions and
other borrowings and extensions of credit made and proposed to be made on such
date and the use of proceeds thereof  (Add Items (i) through (x))
 
 
$
 
 
_________
       
2.
Consolidated Operating Cash Flow as of the most recently completed Fiscal
Quarter for which a Compliance Certificate has been delivered:
$
_________
       
3.
Consolidated Total Leverage Ratio (Ratio of Item 1 to Item 2)
______:1.00
       
4.
Maximum Consolidated Total Leverage Ratio permitted by Section 7.09(a) of the
Credit Agreement during the period
______:1.00
         
Compliance:  yes ______ no ______
           




 
 

--------------------------------------------------------------------------------

 



Schedule No. 2
To Compliance Certificate
 
(This Schedule is as of ______________)
         
Consolidated First Lien Indebtedness Ratio (Section 7.09(b))
         
1.
Consolidated First Lien Indebtedness:
     
A.Indebtedness that is secured by a Lien on any assets of the Ultimate Parent
and/or all or any its Subsidiaries, and (without duplication) all Indebtedness
on such date that is secured by a Lien on any assets of any of the Mission
Entities:
 
$
 
_________
           
B.Exclusions
             
(i)    Liens expressly ranking junior in priority to any other Lien and subject
to the 2010 Intercreditor Agreement or any other Intercreditor Agreement:
 
$
 
_________
 
(ii)  Up to $2,500,000 of purchase money secured Indebtedness
 
$
 
_________
 
Exclusions (Sum of Items (i) and (ii))
             
Consolidated First Lien Indebtedness determined on such date of borrowing or
extension of credit after giving effect to all Loans, Borrowings, L/C Credit
Extensions and other borrowings and extensions of credit made and proposed to be
made on such date and the use of proceeds thereof (excess of Item A over Item B)
 
 
$
 
 
_________
       
2.
Consolidated Operating Cash Flow (determined in accordance with Item 2 of
Schedule No. 1):
$
_________
       
3.
Consolidated First Lien Indebtedness Ratio (Ratio of Item 1 to Item 2)
_____:1.00
       
4.
Maximum Consolidated First Lien Indebtedness Ratio permitted by Section 7.09(b)
of the Credit Agreement during the period
2.50 :1.00
         
Compliance:  yes ______no _______
           





 
5659230v.11 25690/684




 
 

--------------------------------------------------------------------------------

 
